DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This application is a domestic application, filed 20 Apr 2018; and claims benefit of a DIV of 14/683415, filed 10 Apr 2015, issued as PAT 10,478,450; which claims benefit as a CON of 13/847254, filed 19 Mar 2013, now abandoned; which is a CON of 12/787,283, filed 25 May 2010, issued as PAT 8431549; which is a CON of 11/620,986, filed 08 Jan 2007, issued as PAT 7754702; which claims benefit of provisional application 60/757,119, filed 06 Jan 2006.


 Claims 1, 3-8, and 10-30 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 Nov 2021 and the IDS submitted on 23 Dec 2021 were filed after the mailing date of the Notice of Allowance on 29 Oct 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-8, and 10-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623